 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           1 of 25Page
                                                                   PageID
                                                                       1 of#:1310
                                                                            25



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

_______________________________
                               )
ICC EVALUATION SERVICE, LLC,   )
                               )
               Plaintiff,      )
                               )
          v.                   ) Civil Action No. 16-54 (EGS)
                               )
INTERNATIONAL ASSOCIATION OF   )
PLUMBING AND MECHANICAL        )
OFFICIALS, INC., and IAPMO     )
EVALUATION SERVICE, LLC,       )
                               )
               Defendants.     )
_______________________________)


                             MEMORANDUM OPINION

     Plaintiff ICC Evaluation Service, LLC (“ICC”) brings this

action against Defendants the International Association of

Plumbing and Mechanical Officials, Inc. and IAPMO Evaluation

Service, LLC (collectively “Defendants”) alleging: (1) copyright

infringement, in violation of 17 U.S.C. §§ 101 et seq.

(“Copyright Act”); (2) breach of contract; (3) tortious

interference with contract; and (4) tortious interference with

prospective business relationships. See generally Am. Compl.,

ECF No. 13. Defendants move to dismiss ICC’s amended complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). See

generally Defs.’ Mot. Dismiss, ECF No. 15; Defs.’ Mem. Supp.

Mot. Dismiss (“Defs.’ Mem. Supp.”), ECF No. 15-1. Upon

consideration of the motion, the response and reply thereto, the
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           2 of 25Page
                                                                   PageID
                                                                       2 of#:1311
                                                                            25



applicable law, and the entire record, Defendants’ motion to

dismiss is GRANTED IN PART and DENIED IN PART.

I. Background

     ICC and IAPMO are competitors in a national market for

services that evaluate building products to assess their

compliance with building codes and regulations. See Am. Compl.

¶¶ 10-15. ICC prepares Evaluation Reports on building products

and publishes them on its website, where they are available free

of charge. Id. ¶ 1. In preparing the reports, ICC “employs

highly experienced professionals, including licensed architects

and engineers specializing in civil, structural, fire

protection, and mechanical engineering.” Id. ICC also develops

original criteria, referred to as “Acceptance Criteria,” on

which it relies in preparing its Evaluation Reports. Id. ¶ 2.

     ICC alleges that Defendants “reproduced in substantial and

significant part, and copied with minimal changes” seventeen

works authored and copyrighted by ICC. Id. ¶ 25. The copyrighted

works at issue are thirteen Evaluation Reports and four

Acceptance Criteria. Id. ¶ 24. ICC also alleges that Defendants

are in breach of ICC’s “Website User Agreement” that prohibits,

among other things, the reprinting, republishing, modification,

or distribution of ICC’s materials without express written

permission. Id. ¶¶ 43-49. ICC further alleges that Defendants

tortiously interfered with ICC’s contractual relationships by

                                        2
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           3 of 25Page
                                                                   PageID
                                                                       3 of#:1312
                                                                            25



copying and reproducing its works, misrepresenting their

authorship, and failing to obtain advance approval for their

use. Id. ¶ 119. Finally, ICC alleges that Defendants tortiously

interfered with its business relationships by “offering to

produce evaluation reports at a lower cost and/or more quickly

by copying and reproducing . . . proprietary, copyrighted

Evaluation Reports.” Id. ¶¶ 41-42; see also id. ¶¶ 125-26.

II. Standard of Review

     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quotation marks omitted). The plaintiff

need not plead all of the elements of a prima facie case in the

complaint. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14

(2002).

     Despite this liberal pleading standard, to survive a motion

to dismiss a complaint “must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotation marks omitted). A claim is facially plausible when

                                        3
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           4 of 25Page
                                                                   PageID
                                                                       4 of#:1313
                                                                            25



the facts pled in the complaint allow the court to “draw the

reasonable inference that the defendant is liable for the

misconduct alleged.” Id. The standard does not amount to a

“probability requirement,” but it does require more than a

“sheer possibility that a defendant has acted unlawfully.” Id.

     The court must give the plaintiff the “benefit of all

inferences that can be derived from the facts alleged,” Kowal v.

MCI Commc’ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994),

considering “the facts alleged in the complaint, documents

attached as exhibits or incorporated by reference in the

complaint, and matters about which the Court may take judicial

notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196

(D.D.C. 2002). The court need not “accept inferences drawn by

plaintiffs if such inferences are unsupported by the facts set

out in the complaint” or “legal conclusions cast in the form of

factual allegations.” Kowal, 16 F.3d at 1276. Further,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements” are not sufficient to

state a claim. Iqbal, 556 U.S. at 678. Only a complaint that

“states a plausible claim for relief survives a motion to

dismiss.” Id. at 679.




                                        4
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           5 of 25Page
                                                                   PageID
                                                                       5 of#:1314
                                                                            25



III. Analysis

     A. ICC’s Amended Complaint States a Plausible Claim of
        Copyright Infringement.

     To establish copyright infringement, a plaintiff must

prove: “‘(1) ownership of a valid copyright, and (2) copying of

constituent elements of the work that are original.’” Stenograph

L.L.C. v. Bossard Assocs., Inc., 144 F.3d 96, 99 (D.C. Cir.

1998)(quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 449

U.S. 340, 361 (1991)). For purposes of surviving a motion to

dismiss, a complaint must allege: “(1) which specific original

works form the subject of the copyright claim; (2) that the

plaintiff owns the copyrights in those works; (3) that the

copyrights have been registered in accordance with the statute;

and (4) by what acts [and] during what time the defendant

infringed the copyright.” Newborn v. Yahoo!, Inc., 391 F. Supp.

2d 181, 186 (D.D.C. 2005) (quotation marks omitted).

Incorporated within the fourth Newborn element is the

requirement of “substantial similarity”: the requirement that

the plaintiff must show (a) that the defendant actually copied

the plaintiff’s work and (b) that the defendant’s work is

“substantially similar” to protectable elements of the

plaintiff’s work. Prunte v. Universal Music Grp., Inc., 699 F.

Supp. 2d 15, 22 (D.D.C. 2010)(citing Sturdza v. United Arab

Emirates, 281 F.3d 1287, 1295 (D.C. Cir. 2002)); see also


                                        5
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           6 of 25Page
                                                                   PageID
                                                                       6 of#:1315
                                                                            25



McDonald v. K-2 Indus., Inc., 108 F. Supp. 3d 135, 139 (W.D.N.Y.

2015). Defendants argue that ICC has failed to satisfy the

first, second, and fourth Newborn elements and thus has failed

to state a claim of copyright infringement. Defs.’ Mem. Supp. at

6-8; Defs.’ Reply, ECF No. 22 at 2-7.

            1. Identification and Ownership

     Defendants argue that ICC’s amended complaint fails to

satisfy Newborn’s first and second requirements. Defs.’ Reply at

6. They assert that the amended complaint fails to identify

“what portions, if any, of the works at issue are, in fact,

protected by copyright” and further fails to allege “that those

protected portions have been infringed by Defendants.” Defs.’

Mem. Supp. at 7. According to the amended complaint, the

registration certificate for each of the seventeen works at

issue includes a notice of “Limitation of copyright claim.” See

Am. Compl., ECF No. 13-4 through 13-20, Exs. 4-20. For example,

the copyright registration for ICC’s Evaluation Report ESR-1215

provides as follows:

     Material excluded from this claim: Prior versions of
     this report; certain third-party text.

     New material included in this claim: New and revised
     text and table.

Id., ECF No. 13-4, Ex. 4. Accordingly, Defendants argue, ICC has

failed to satisfy the first and second Newborn requirements



                                        6
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           7 of 25Page
                                                                   PageID
                                                                       7 of#:1316
                                                                            25



because the works at issue are “not entirely original” and are

“not fully owned by Plaintiff.” Defs.’ Reply at 3.

     ICC counters by acknowledging that it was not the author of

certain third-party text included in the works at issue and that

that third-party text is therefore not part of its copyrighted

material. Pl.’s Opp., ECF No. 20 at 15. But ICC asserts that, at

the motion to dismiss stage, it need not specify which discrete

portions of its copyrighted works are protected; rather it need

only “identify the ‘specific original works’ at issue”——i.e.,

the seventeen copyrighted works that form the basis of its

claim. See id. at 11-13.

     Defendants’ argument that ICC has failed to satisfy the

first two Newborn elements——identification and ownership of

specific original works——is unavailing. To satisfy the first

Newborn element, some courts require a copyright plaintiff to

distinguish protectable from unprotectable material and to

specify which material was copied by the defendant. E.g.,

Ritani, L.L.C. v. Aghjayan, 880 F. Supp. 2d 425, 442 (S.D.N.Y.

2012). Other courts, however, have held that a plaintiff

satisfies that element by simply “listing the copyright

registration numbers issued by the United States that correspond

to each of its copyrighted [works], annexing copies of the

United States Certificates of Copyright Registration, and

stating that the defendant has infringed upon one or more of

                                        7
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           8 of 25Page
                                                                   PageID
                                                                       8 of#:1317
                                                                            25



these copyrights.” Home & Nature Inc. v. Sherman Specialty Co.,

322 F. Supp. 2d 260, 266 (E.D.N.Y. 2004). The Court is persuaded

that the latter approach is preferable at the motion to dismiss

stage, as “[t]here is no requirement that copyright claims must

be pled with particularity.” Facebook, Inc. v. Power Ventures,

Inc., No. C 08-5780 JF (RS), 2009 WL 1299698, at *3-4 (N.D. Cal.

May 11, 2009) (denying a motion to dismiss a copyright

infringement claim even though portions of plaintiff’s work were

not protectable and plaintiff’s complaint did not specify which

portions of the protected work had been copied); see also 6

William F. Patry, Patry on Copyright § 19:5 (2016) (“While a

plaintiff must plead ownership of a specific original work of

authorship, it need not specify which individual elements within

the work are protected.”). Accordingly, ICC’s failure to

distinguish the protectable from the unprotectable portions of

the seventeen relevant works and to indicate exactly which

portions of the protectable material were copied is not fatal at

the motion to dismiss stage. Instead, the amended complaint’s

list of seventeen copyrighted works, Am. Compl. ¶ 25, the

appended registration certificates, id., ECF 13-4 through 13-20,

Exs. 4-20, and the amended complaint’s allegations of

infringement, id. ¶¶ 101-03, are sufficient to satisfy the first

Newborn element.



                                        8
 Case:
   Case1:18-cv-05369
          1:16-cv-00054-EGS-DAR
                     Document #: 39-1
                                  Document
                                      Filed: 11/16/18
                                              31 FiledPage
                                                       09/19/16
                                                           9 of 25Page
                                                                   PageID
                                                                       9 of#:1318
                                                                            25



     Further, ICC satisfied the second Newborn element——

copyright ownership——by appending to its complaint the copyright

registration for each work that was allegedly copied. See id.,

ECF 13-4 through 13-20, Exs. 4-20; Prunte v. Universal Music

Grp. 484 F. Supp. 2d 32, 39 (D.D.C. 2007) (explaining that

ownership attaches “after the Copyright office . . . registers

the copyright”).

            2. “By What Acts [and] During What Time”

     Defendants’ second argument is that ICC fails to allege

“how, or in what manner, Defendants copied, modified or

otherwise used” ICC’s protected works, thereby failing the

fourth prong of the Newborn test. Defs.’ Mem. Supp. at 8. In

response, ICC argues that the amended complaint clearly

identifies those publications published by Defendants that

infringed ICC’s protected works. Pl.’s Opp. at 10.

      Defendants’ argument here also fails. Throughout its

amended complaint, ICC identifies the specific publications in

which Defendants allegedly copied its protected works. See,

e.g., Am. Compl. ¶ 64 (“Defendants have knowingly and willfully

copied substantial portions of ESR-2017 and are or have been

publishing and distributing it on the Internet as ‘IAPMO

Evaluation Report No. 2017 . . . .’”); id. ¶ 67 (“Defendants

have knowingly and willfully copied substantial portions of ES

Evaluation Report No. ESR-2380 and are or have been publishing

                                        9
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          10 of 25
                                                                 Page
                                                                   PageID
                                                                      10 of#:1319
                                                                            25



and distributing it on the Internet as ‘UES Evaluation Report

No. 386 . . . .’”); id. ¶ 97 (“Defendants have knowingly and

willfully copied substantial portions of ES Acceptance Criteria

No. 86 and are or have been publishing and distributing it on

the Internet as ‘IAPMO-ES Evaluation Criteria 004-2010.’”). By

providing this one-to-one correspondence between its

specifically identified copyrighted works and allegedly

infringing works published by Defendants, and by providing

specific dates for the registration of the various copyrights at

issue in this case, see, e.g., id. ¶ 63 (“Effective September

21, 2015, [ICC] registered with the Copyright Office its

copyright in ES Evaluation Report No. ESR-2017 . . . .”), ICC

has sufficiently specified “by what acts” and “during what time”

Defendants allegedly infringed its copyrights. In fact, ICC has

exceeded what is required by Newborn’s fourth prong by

specifying a one-to-one correspondence between its copyrighted

works and Defendants’ allegedly infringing works. See, e.g.,

Frerck v. Pearson Educ., Inc., No. 11-cv-5319, 2012 WL 1280771,

at *3 (N.D. Ill. Apr. 16, 2012) (explaining that plaintiff

making a copyright infringement claim can survive a motion to

dismiss even without pleading “specific details as to each

infringing act”).

     To the extent that Defendants’ argument concerning the

fourth Newborn prong is grounded in the notion that ICC has

                                       10
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          11 of 25
                                                                 Page
                                                                   PageID
                                                                      11 of#:1320
                                                                            25



failed to properly plead “substantial similarity” between its

copyrighted works and the allegedly infringing works, see Defs.’

Reply at 4-5, this argument also fails. In some circuits, the

“substantial similarity” analysis occurs at the motion to

dismiss stage. E.g., Ritani, 880 F. Supp. 2d at 441 (“[T]he

courts in this Circuit considering motions to dismiss copyright

claims have held that a plaintiff with a valid copyright must

allege that (1) defendant has actually copied the plaintiff’s

work; and (2) the copying is illegal because a substantial

similarity exists between the defendant’s works and protectable

elements of plaintiff’s.”) (quotation marks omitted). In this

Circuit, however, the courts have taken differing approaches.

Compare Roe v. Bernabei & Wachtel P.L.L.C., 85 F. Supp. 3d 89,

99 (D.D.C. 2015)(“At the pleading stage, a party alleging

copyright infringement need only claim ownership over the

copyrighted work, that the party has registered the work in

accordance with statute, and that the defendant infringed.”),

and Prunte, 484 F. Supp. 2d at 41 (“Substantial similarity is a

question that should be decided either by a factfinder at trial

or, in some cases, in the context of a motion for summary

judgment, not on a motion to dismiss for failure to state a

claim under Rule 12(b)(6).”), with Gaines v. District of

Columbia, 961 F. Supp. 2d 218, 223-24 (D.D.C. 2013) (dismissing

copyright infringement claim on grounds that there was

                                       11
    Case:
      Case1:18-cv-05369
             1:16-cv-00054-EGS-DAR
                        Document #: 39-1
                                     Document
                                         Filed: 11/16/18
                                                 31 FiledPage
                                                          09/19/16
                                                              12 of 25
                                                                     Page
                                                                       PageID
                                                                          12 of#:1321
                                                                                25



“absolutely no similarity” between the copyrighted work and the

allegedly infringing work).

         The Court is of the view that Prunte’s admonition to

generally avoid the “substantial similarity” analysis at the

motion to dismiss stage is correct. Because “substantial

similarity is customarily an extremely close question of fact,”

Sturdza, 281 F.3d at 1296, the analysis is better suited for the

summary judgment context.1

         Accordingly, ICC has stated a claim for copyright

infringement. Defendants’ motion to dismiss that claim is

DENIED.




1If the “substantial similarity” analysis were warranted at this
stage, ICC would have to both “identify[] which aspects of [its]
work[s] . . . are protectible by copyright” and show that the
allegedly infringing works are “so similar to [its] work[s] that
an ordinary reasonable person would conclude that the
defendant[s] unlawfully appropriated [ICC’s] protectible
expression.” Sturdza, 281 F.3d at 1295-96 (quotation marks
omitted); see also Whitehead v. Paramount Pictures Corp., 53 F.
Supp. 2d 38, 46 (D.D.C. 1999). At this juncture, although ICC
has offered side-by-side comparisons of certain of its works and
certain of Defendants’ allegedly infringing works that could
permit a reasonable observer to conclude that appropriation
occurred, see Pl.’s Opp. at 5-9; Gustave-Schmidt, 226 F. Supp.
2d at 196 (a court may consider documents “incorporated by
reference in the complaint” when considering a motion to
dismiss), ICC has yet to identify which portions of its works
are protectable by copyright.
                                           12
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          13 of 25
                                                                 Page
                                                                   PageID
                                                                      13 of#:1322
                                                                            25



     B. ICC’s State Law Claims of Breach of Contract and
        Tortious Interference are Preempted by the Copyright
        Act.

     Section 301 of the Copyright Act expressly provides for the

preemption of state law claims under certain circumstances:

     [A]ll legal or equitable rights that are equivalent to
     any of the exclusive rights within the general scope of
     copyright as specified by section 106 in works of
     authorship that are fixed in a tangible medium of
     expression and come within the subject matter of
     copyright as specified by sections 102 and 103 . . . are
     governed exclusively by this title. . . . [N]o person is
     entitled to any such right or equivalent right in any
     such work under the common law or statutes of any State.

17 U.S.C. § 301(a). As the D.C. Circuit has explained: “In

broadly pre-empting state statutory and common-law copyright

regulation, Congress sought to enhance predictability and

certainty of copyright ownership by establishing a uniform

method for protecting and enforcing certain rights in

intellectual property.” Sturdza, 281 F.3d at 1303 (citation,

quotation marks, and alteration omitted). However:

     [N]othing in the Copyright Act annuls or limits any
     rights or remedies under the common laws or statutes of
     any State with respect to a work that does not come
     within the subject matter of copyright or activities
     violating legal or equitable rights that are not
     equivalent to any of the exclusive rights within the
     general scope of copyright.
Id. at 1304 (quoting 17 U.S.C. § 301(b)(1), (3)) (quotation

marks and alteration omitted). In other words, a state law claim

is preempted by the Copyright Act only if both the “subject

matter” and “equivalency” requirements are met: “the copyrighted

                                       13
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          14 of 25
                                                                 Page
                                                                   PageID
                                                                      14 of#:1323
                                                                            25



work must be the type of work protected by copyright law and the

state law right must be equivalent to a right protected by the

Copyright Act.” Id. (citing Wrench L.L.C. v. Taco Bell Corp.,

256 F.3d 446, 453 (6th Cir. 2001)); see also Ass’n of Am. Med.

Colls. v. Princeton Review, Inc., 332 F. Supp. 2d 11, 22 (D.D.C.

2004).

     ICC does not dispute that its state law claims satisfy the

“subject matter” requirement. The “subject matter” of copyright

extends to “original works of authorship fixed in any tangible

medium of expression.” 17 U.S.C. § 102(a). ICC’s Evaluation

Reports and Acceptance Criteria that form the basis for its

state law claims are just such “original works of authorship”

that are fixed in a “tangible medium of expression.” Further,

the scope of the Copyright Act’s “subject matter” extends

“beyond the tangible expressions that can be protected under the

Act to elements of expression which themselves cannot be

protected.” Wrench, 256 F.3d at 455; see also Nat’l Basketball

Ass’n v. Motorola, Inc., 105 F.3d 841, 849-50 (2d Cir. 1997)

(holding that “subject matter” within the meaning of § 301

includes “uncopyrightable” as well as “copyrightable” elements).

Accordingly, the works at issue here fall within the “subject

matter” of copyright within the meaning of § 301.

     Whether ICC’s claims are preempted thus turns on the

“equivalency” requirement. A right protected by state law is not

                                       14
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          15 of 25
                                                                 Page
                                                                   PageID
                                                                      15 of#:1324
                                                                            25



equivalent to a right protected by the Copyright Act if it

satisfies the “extra element” test: “[I]f an extra element is

required instead of or in addition to the acts of reproduction,

performance, distribution or display in order to constitute a

state-created cause of action, there is no preemption, provided

that the extra element changes the nature of the action so that

it is qualitatively different from a copyright infringement

claim.” Sturdza, 281 F.3d at 1304 (quoting Wrench, 256 F.3d at

456). “To determine whether a state law claim is qualitatively

different from a copyright claim——that is, whether the state

claim has an ‘extra element’——courts generally examine both the

elements of the state law cause of action and the way the

plaintiff has actually pled that cause of action.” Id.

     Defendants argue that ICC’s breach of contract and tortious

interference claims are preempted by the Copyright Act because

they are “copyright claims loosely disguised as tort and

contract law claims.” Defs.’ Mem. Supp. at 9. ICC counters that

each of its state law claims satisfies the “extra element” test

and therefore avoids preemption. Pl.’s Opp. at 17. Each of ICC’s

state law claims will be addressed in turn.

           1. Breach of Contract

     In the District of Columbia, the elements of a breach of

contract claim are: “(1) a valid contract between the parties;

(2) an obligation or duty arising out of the contract; (3) a

                                       15
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          16 of 25
                                                                 Page
                                                                   PageID
                                                                      16 of#:1325
                                                                            25



breach of that duty; and (4) damages caused by breach.” Brown v.

Sessoms, 774 F.3d 1016, 1024 (D.C. Cir. 2014) (quoting Tsintolas

Realty Co. v. Mendez, 984 A.2d 181, 187 (D.C. 2009)). ICC’s

amended complaint alleges that Defendants breached a contract

with ICC——specifically ICC’s Website User Agreement——when

Defendants:

     willfully, repeatedly, and systematically copied [ICC]
     Evaluation Reports available on the [ICC] website and
     modified those reports, failed to preserve [ICC’s]
     copyright notice on those reports, and used those copies
     and modified versions thereof for commercial purposes,
     including distributing those copies and modified
     versions and representing that the copies and modified
     reports   reflected   and   included   Defendants’   own
     evaluations and conclusions.
Am. Compl. ¶ 112.

     Defendants argue that ICC’s breach of contract claim fails

to satisfy the “extra element” test because it boils down to “a

claim regarding the alleged copying, reproducing or distributing

[of] materials protected by copyright,” and thus does not assert

a right different than one provided by the Copyright Act. Defs.’

Mem. Supp. at 11-13. ICC counters that the “extra element” test

has been satisfied in two different ways. First, it contends

that the existence of a promise between two parties——here,

between ICC and Defendants——constitutes an “extra element.”

Pl.’s Opp. at 20-21. Second, it asserts that Defendants’

purported removal of copyright notices from the copyrighted




                                       16
    Case:
      Case1:18-cv-05369
             1:16-cv-00054-EGS-DAR
                        Document #: 39-1
                                     Document
                                         Filed: 11/16/18
                                                 31 FiledPage
                                                          09/19/16
                                                              17 of 25
                                                                     Page
                                                                       PageID
                                                                          17 of#:1326
                                                                                25



works taken from ICC’s website also constitutes an “extra

element” for purposes of breach of contract. Id. at 21-22.

         Courts have taken two conflicting approaches to the “extra

element” analysis in the context of a breach of contract claim.

Some courts have held that the mere contractual promise not to

copy, reproduce, perform, or distribute provides an “extra

element” sufficient to create a right distinct from any right

created by the Copyright Act. See Canal+ Image UK Ltd. v.

Lutvak, 773 F. Supp. 2d 419, 442 n.5 (S.D.N.Y 2011) (citing

Utopia Provider Sys., Inc. v. Pro-Med Clinical Sys., L.L.C., 596

F.3d 1313, 1327 (11th Cir. 2010); ProCD, Inc. v. Zeidenberg, 86

F.3d 1447, 1453-55 (7th Cir. 1996); Taquino v. Teledyne Monarch

Rubber, 893 F.2d 1488, 1501 (5th Cir. 1990)). Other courts,

however, are of the view that a contract claim should be

preempted when the contractual rights are essentially “identical

to or derivative of rights conferred by the Copyright Act.” See

id. (citing Ritchie v. Williams, 395 F.3d 283, 287-88 (6th Cir.

2005); Wrench, 256 F.3d at 457).

         The Court is persuaded that the “extra element” test should

not be satisfied by the mere promise not to infringe upon those

rights already protected by the Copyright Act. See 17 U.S.C. §

106.2 As the Wrench court reasoned, if a promise to refrain from




2   Section 106 provides in full:
                                           17
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          18 of 25
                                                                 Page
                                                                   PageID
                                                                      18 of#:1327
                                                                            25



reproducing, performing, distributing, or displaying a

copyrighted work is deemed an “extra element” and thereby causes

a contract claim to avoid preemption, that result “would clearly

violate the rule that state law rights are preempted when they

would be abridged by an act which in and of itself would

infringe one of the exclusive rights of § 106.” 256 F.3d at 457-

58; see also Am. Movie Classics Co. v. Turner Entm’t Co., 922 F.

Supp. 926, 931 (S.D.N.Y. 1996) (“[A] breach of contract claim is

preempted if it is merely based on allegations that the

defendant did something that the copyright laws reserve

exclusively to the plaintiff (such as unauthorized reproduction,



     Subject to sections 107 through 122, the owner of copyright
     under this title has the exclusive rights to do and to
     authorize any of the following:
          (1) to reproduce the copyrighted work in copies or
               phonorecords;
          (2) to prepare derivative works based upon the
               copyrighted work;
          (3) to distribute copies or phonorecords of the
               copyrighted work to the public by sale or other
               transfer of ownership, or by rental, lease, or
               lending;
          (4) in the case of literary, musical, dramatic, and
               choreographic works, pantomimes, and motion
               pictures and other audiovisual works, to perform
               the copyrighted work publicly;
          (5) in the case of literary, musical, dramatic, and
               choreographic works, pantomimes, and pictorial,
               graphic, or sculptural works, including the
               individual images of a motion picture or other
               audiovisual work, to display the copyrighted work
               publicly; and
          (6) in the case of sound recordings, to perform the
               copyrighted work publicly by means of a digital
               audio transmission.
                                       18
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          19 of 25
                                                                 Page
                                                                   PageID
                                                                      19 of#:1328
                                                                            25



performance, distribution, or display).”). In other words,

because a promise not to infringe the rights protected by the

Copyright Act simply reiterates the rights created by the

Copyright Act, a claim based on the breach of such a promise

should be preempted.

     ICC’s breach of contract claim is preempted by the

Copyright Act. ICC asserts that its Website User Agreement

creates a contract between it and Defendants, and the promise

inherent in that agreement is sufficiently an “extra element.”

Pl.’s Opp. at 21. But this promise “amounts only to a promise to

refrain from reproducing, performing, distributing or displaying

the work.” Wrench, 256 F.3d at 457. As such, it merely

reiterates the rights ICC has under the Copyright Act. Absent

any “qualitative difference” from a copyright infringement

claim, ICC’s breach of contract claim is preempted. See Sturdza,

281 F.3d at 1304.

     Additionally, ICC’s argument that an “extra element” can be

found because Defendants breached the Website User Agreement by

removing copyright notices from ICC’s copyrighted works is

unavailing. See Pl.’s Opp. at 21-22. There is no qualitative

difference between the right to be free from the unauthorized

removal of one’s copyright notice from one’s protected work, as

ICC claims it was promised under the contract, and the right to

be free from the unauthorized reproduction of one’s protected

                                       19
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          20 of 25
                                                                 Page
                                                                   PageID
                                                                      20 of#:1329
                                                                            25



work or the right to be free from preparation of derivative work

based on one’s protected work, as guaranteed by the Copyright

Act. See 17 U.S.C. § 106(1)-(2). In other words, the contractual

promise not to remove the copyright mark preserves rights

already created by the Copyright Act.

     Accordingly, ICC’s breach of contract claim is not

qualitatively different from its copyright claim and is

therefore preempted by the Copyright Act.

           2. Tortious Interference with Contract

     In the District of Columbia, to make out a prima facie case

of tortious interference with contract, the plaintiff must

demonstrate: “(1) existence of a valid contractual or other

business relationship; (2) the defendant’s knowledge of the

relationship; (3) intentional interference with that

relationship by the defendant; and (4) resulting damages.”

Havilah Real Prop. Servs., L.L.C. v. VLK, L.L.C., 108 A.3d 334,

345-46 (D.C. 2015) (quotation marks omitted). ICC alleges that

Defendants intentionally “induced and/or caused” ICC’s customers

to breach their contracts with ICC by:

     (a) providing [ICC’s] Evaluation Reports to Defendants
     to be copied and used by them, and/or (b) permitting
     reproduction of significant parts of [ICC] Evaluation
     Reports in Defendants’ evaluation reports, and/or (c)
     permitting Defendants to “misrepresent” authorship of
     [ICC’s] proprietary and copyrighted material, and/or (d)
     failing to obtain advance approval from [ICC] when there
     was a question about the use of an [ICC] Evaluation
     Report.

                                       20
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          21 of 25
                                                                 Page
                                                                   PageID
                                                                      21 of#:1330
                                                                            25



Am. Compl. ¶ 119.

     Defendants argue that the gravamen of this claim is “still

that Defendants allegedly copied and used the reports,

reproduced the reports, and allegedly misrepresented authorship

of the reports and failed to obtain approval or a license from

[ICC] regarding use of the Evaluation Reports,” which implicates

rights Defendants assert are “co-terminus with copyright law.”

Defs.’ Mem. Supp. at 13-14. ICC counters that its tortious

interference with contract claim is vindicating rights separate

and apart from those guaranteed by the Copyright Act because the

requirement of intent constitutes an “additional element,” Pl.’s

Opp. at 26, and because its allegation that Defendants

“misrepresent[ed]” its copyrighted works and failed to obtain

“advance approval” to use those works are rights not protected

by the Copyright Act. Id. at 26-27.

     ICC’s tortious interference with contract claim is

preempted by the Copyright Act. To avoid preemption of a

tortious interference with contract claim, the defendant must

“interfere[] with the plaintiff’s contractual rights through

conduct other than ‘reproduction[,] . . . preparation[,] . . .

distribution[,] . . . performance[,] . . . or display’ of the

copyrighted work.” Sturdza, 281 F.3d at 1304 (quoting 17 U.S.C.

§ 106). In this case, ICC has not sufficiently alleged that

Defendants have engaged in “other” contractual interference.

                                       21
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          22 of 25
                                                                 Page
                                                                   PageID
                                                                      22 of#:1331
                                                                            25



First, contrary to ICC’s assertion, the scienter requirement of

tortious interference is not an “extra element” that permits the

claim to avoid preemption. Comput. Assocs. Int’l, Inc. v. Altai,

Inc., 982 F.2d 693, 717 (2d Cir. 1992) (“An action will not be

saved from preemption by elements such as awareness or intent,

which alter the action’s scope but not its nature.”) (quotation

marks omitted). Second, ICC’s allegation that Defendants failed

to obtain “advance approval” to use its copyrighted works does

not take the tortious interference with contract claim outside

of preemption because “advance approval” is a right expressly

established in § 106. 17 U.S.C. § 106 (“[T]he owner under this

title has the exclusive rights to do and to authorize any of the

following . . . .”) (emphasis added). And third, ICC’s assertion

that Defendants have “misrepresented” its copyrighted works is

essentially an allegation of “failure to attribute,” which “is

alone insufficient for a state-law claim to avoid Copyright Act

preemption.” Int’l Kitchen Exhaust Cleaning Ass’n v. Power

Washers of N. Am., 81 F. Supp. 2d 70, 74 (D.D.C. 2000); see also

Peckarsky v. Am. Broad. Co., 603 F. Supp. 688, 696 (D.D.C. 1984)

(“Although section 106 does not explicitly protect the right of

attribution of authorship, assertion of such a claim in an

otherwise pre-empted common law action will not save the common

law claim from pre-emption.”). Because ICC’s claim of tortious

interference with contract fails to assert rights qualitatively

                                       22
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          23 of 25
                                                                 Page
                                                                   PageID
                                                                      23 of#:1332
                                                                            25



different from those created by the Copyright Act, it is

preempted.

             3. Tortious Interference with Prospective Business
                Relationships

     In the District of Columbia, the elements of a prima facie

case of tortious interference with prospective business

relationships are the same as those of a prima facie case of

tortious interference with contract. Havilah, 108 A.3d at 346.

ICC alleges that Defendants intentionally interfered with its

business relationships by “offering products that could not have

been produced at the speed or at the cost offered without the

unlawful use of [ICC]’s works.” Am. Compl. ¶ 126.

     Defendants again assert that this claim is a repackaged

copyright infringement claim, Defs.’ Mem. Supp. at 14 (“The

gravamen of this claim is the unauthorized reproduction,

modification and distribution of [ICC’s] works.”), and, as such,

is preempted by the Copyright Act. Id. at 14-15. ICC counters

that the scienter requirement provides an “extra element” that

precludes preemption. Pl.’s Opp. at 30. And it asserts that the

“wrongful offering of similar evaluation reports or evaluation

criteria more quickly and for less money is the gravamen of

[its] claim.” Id. at 31 (quotation marks omitted). ICC asserts

that that conduct differs from the rights protected by the

Copyright Act. Id.


                                       23
Case:
  Case1:18-cv-05369
         1:16-cv-00054-EGS-DAR
                    Document #: 39-1
                                 Document
                                     Filed: 11/16/18
                                             31 FiledPage
                                                      09/19/16
                                                          24 of 25
                                                                 Page
                                                                   PageID
                                                                      24 of#:1333
                                                                            25



     ICC’s claim of tortious interference with prospective

business relationships is preempted by the Copyright Act. First,

as with the claim of tortious interference with contract, the

scienter requirement of tortious interference with prospective

business relationships is not an “extra element” that permits

the claim to avoid preemption. Comput. Assocs., 982 F.2d at 717.

Second, ICC’s assertion that Defendants engaged in a “wrongful

offering” that permitted Defendants to offer evaluation reports

and criteria “more quickly and for less money” than ICC, Pl.’s

Opp. at 30-31, asserts a claim that is not “qualitatively

different from a copyright claim.” See Sturdza, 281 F.3d at 1304

(emphasis added). An allegation of a “wrongful offering” is

qualitatively no different than an allegation that Defendants

have infringed ICC’s exclusive rights “to reproduce” and “to

distribute” its copyrighted works. See 17 U.S.C. § 106(1), (3).

Further, that the Defendants allegedly profited at the expense

of ICC from the reproduction and distribution——i.e., the

“wrongful offering”——does not satisfy the “extra element” test.

See M-I L.L.C. v. Stelly, 733 F. Supp. 2d 759, 789-90 (S.D. Tex.

2010) (holding that a claim of tortious interference with

prospective business relations is preempted “to the extent it is

based on [plaintiff] losing prospective business that would

otherwise flow from its exclusive use of [copyrightable

material]”); Aagard v. Palomar Builders, Inc., 344 F. Supp. 2d

                                       24
    Case:
      Case1:18-cv-05369
             1:16-cv-00054-EGS-DAR
                        Document #: 39-1
                                     Document
                                         Filed: 11/16/18
                                                 31 FiledPage
                                                          09/19/16
                                                              25 of 25
                                                                     Page
                                                                       PageID
                                                                          25 of#:1334
                                                                                25



1211, 1219 (E.D. Cal. 2004) (holding that a tortious

interference with prospective economic advantage claim was

preempted even though plaintiff alleged “loss of business”).3

         Defendants’ motion to dismiss is therefore GRANTED with

respect to ICC’s claims of breach of contract, tortious

interference with contract, and tortious interference with

prospective business relationships.

IV. Conclusion

         For the reasons stated above, Defendants’ motion to dismiss

is GRANTED IN PART and DENIED IN PART. Plaintiff’s state law

claims of breach of contract, tortious interference with

contract, and tortious interference with prospective business

relationships are hereby dismissed. An appropriate Order

accompanies this Memorandum Opinion.

         SO ORDERED.

Signed:        Emmet G. Sullivan
               United States District Judge
               September 19, 2016




3 Having concluded that ICC’s state law claims are preempted, the
Court does not address Defendants’ alternative argument that
ICC’s state law claims are deficient as a matter of law.
                                           25
